
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket No. FEMA-B-7786]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule; correction.
        
        
          SUMMARY:
          On September 9, 2008, FEMA published in the Federal Register a proposed rule that contained an erroneous table. This notice provides corrections to that table, to be used in lieu of the information published at 73 FR 52234. The table provided here represents the flooding source, location of referenced elevation, effective and modified elevation, and communities affected for Plymouth County, Massachusetts (All Jurisdictions). Specifically, it addresses the flooding source “Atlantic Ocean.”
        
        
          FOR FURTHER INFORMATION CONTACT:

          William R. Blanton Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151 or (email) bill.blanton@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) publishes proposed determinations of Base (1% annual-chance) Flood Elevations (BFEs) and modified BFEs for communities participating in the National Flood Insurance Program (NFIP), in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings.
        Correction

        In the proposed rule published at 73 FR 52234, in the September 9, 2008, issue of the Federal Register, FEMA published a table under the authority of 44 CFR 67.4. The table, entitled “Plymouth County, Massachusetts (All Jurisdictions)” addressed the flooding source “Atlantic Ocean.” That table contained inaccurate information as to the location of referenced elevation, effective and modified elevation in feet, or communities affected for this flooding source. In this notice, FEMA is publishing a table containing the accurate information, to address these prior errors. The information provided below should be used in lieu of that previously published.
        
           
          
            Flooding source(s)
            Location of referencedelevation
            
            *Elevation in feet (NGVD)
              +Elevation in feet
              (NAVD)
              # Depth in feet
              above ground
            
            Effective 
            Modified
            Communities affected
          
          
            
              Plymouth County, Massachusetts (All Jurisdictions)
            
          
          
            Atlantic Ocean
            Approximately 150 feet south of intersection of Brant Beach Avenue and Ocean View Avenue
            +17
            +19
            Town of Hingham, Town of Hull, Town of Marion, Town of Mattapoisett, and Town of Wareham.
          
          
             
            Approximately 210 feet southeast of intersection of Highland Avenue and Mount Pleasant Way
            +9
            +22
          
        
        
          Dated: April 30, 2009.
          Deborah S. Ingram,
          Acting Deputy Assistant Administrator for Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
        
      
      [FR Doc. E9-10988 Filed 5-11-09; 8:45 am]
      BILLING CODE 9110-12-P
    
  